DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-7 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a reflective cholesteric liquid crystal display comprising the combination required by claim 1, including a first black pattern located between the first upper transparent substrate and the first upper transparent electrode pattern, and a first light absorbing layer formed on the first upper transparent substrate and used for absorbing light outside the first wavelength range so that the first visible light in the first wavelength range passes through the first light absorbing layer and the first upper transparent substrate.  Prior art cholesteric liquid crystal displays such as that disclosed by Chiang et al. (US 2013/0222749) do not appear to require a black matrix pattern.  Claims 2 and 4-5 are allowed by virtue of their dependency.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a reflective cholesteric liquid crystal display comprising the combination required by claim 6, including a first black pattern located between the first upper transparent substrate and the first upper transparent electrode pattern, and a first light absorbing layer formed on the second lower transparent substrate and used for absorbing light outside the first wavelength range so that the first visible light in the first wavelength range passes through the first light absorbing layer 
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a reflective cholesteric liquid crystal display comprising the combination required by claim 7, including a first light absorbing layer formed on the second lower transparent substrate and used for absorbing light outside the first wavelength range so that the first visible light in the first wavelength range passes through the first light absorbing layer and the second upper transparent substrate, wherein the first light absorbing layer is formed between the second lower transparent substrate and the second lower transparent electrode pattern
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871